DeCARO, DORAN,
SICILIANO, GALLAGHER,
& DeBLASIS, LLP

17251 MELFORD BOULEVARD
SUITE 200
BOWIE, MD 20715
TELEPHONE: (301) 352-4950
FAX: (301) 352-8691

3050 CHAIN BRIDGE ROAD
SUITE 300
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:20-cv-02921-PWG Document1 Filed 10/09/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SHAMEKA WORLEY, i
* NOTICE OF REMOVAL FROM
Plaintiff, * THE CIRCUIT COURT FOR
* CHARLES COUNTY, MD
Vv. * CASE NO. C-08-CV-20-000470
* CIVIL ACTION NO.
SHOPPERS FOOD *
WAREHOUSE CORPORATION, 7
*
Defendant.
PETITION FOR REMOVAL

 

Pursuant to 28 U.S.C., Section 1441(a), the Defendant, Shoppers Food Warehouse
Corporation, respectively notices the removal of the above-captioned matter to this Honorable Court
from the Circuit Court for Charles County, Maryland, and as grounds therefor states as follows:

1. On or about September 16, 2020, Defendant Shoppers Food Warehouse Corporation
was served with a Summons and Complaint in an action commenced by the Plaintiff, Shameka
Worley, in the Circuit Court for Charles County, Maryland as Docket No. C-08-C V-20-000470. True
and correct copies of the Summons and Complaint are attached hereto as Exhibit A. No further
proceedings have taken place in this action.

Dn This Notice of Removal is filed within thirty (30) days of receipt of service by
Defendant Shoppers Food Warehouse Corporation and, therefore, is timely filed pursuant to 28
U.S.C., Section 1446(b).

3, Pursuant to the Federal Rules of Civil Procedure, the Petitioner filed a written Answer
to Plaintiff's Complaint on October 7, 2020. Copies of Defendant’s Answer and Notice of Removal

are attached hereto and incorporated herein by reference as Exhibit B.

EXHIBIT

bx |

 
DeCARO, DORAN,
SICILIANO, GALLAGHER,
& DeBLASIS, LLP

17251 MELFORD BOULEVARD
SUITE 200
BOWIE, MD 20715
TELEPHONE: (301) 352-4950
FAX: (301) 352-8691

3050 CHAIN BRIDGE ROAD
SUITE 300
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:20-cv-02921-PWG Document1 Filed 10/09/20 Page 2 of 3

4. In her Complaint, Plaintiff Shameka Worley seeks judgment against this Defendant
in an amount greater than Seventy-Five Thousand Dollars ($75,000) in compensatory damages, plus
interest and costs.

5. At the time of commencement of this action, Plaintiff was and is now a resident of
the State of Maryland.

6. At the time of commencement of this action, and at all other times relevant to the
subject proceeding, Defendant Shoppers Food Warehouse Corporation’s principal place of business
is Eden Prairie, Minnesota.

7. As this is a civil action wherein the amount in controversy exceeds $75,000, exclusive
of interest and costs, this Honorable Court has diversity of jurisdiction over this matter pursuant to
28 U.S.C., Section 1332.

8. The Petitioner presents and files herewith a check in the amount of $400 for the filing
fee, as required by law.

WHEREFORE, the Defendant, Shoppers Food Warehouse Corporation, respectfully requests
to remove this action from the Circuit Court for Charles County, Maryland to the United States

District Court for the District of Maryland.
DeCARO, DORAN,
SICILIANO, GALLAGHER,
& DeBLASIS, LLP

17251 MELFORD BOULEVARD
SUITE 200
BOWIE, MD 20715
TELEPHONE: (301) 352-4950
FAX: (301) 352-8691

3050 CHAIN BRIDGE ROAD
SUITE 300
FAIRFAX, VIRGINIA 22030
TELEPHONE: (703) 255-6667
FAX: (703) 299-8548

Case 8:20-cv-02921-PWG Document1 Filed 10/09/20 Page 3 of 3

Respectfully submitted,

DeCARO, DORAN, SICILIANO,
GALLAGHER & DeBLASIS, LLP

 

By: /s/ Emily F. Belanger
Emily F. Belanger, #18893
17251 Melford Boulevard, Suite 200
Bowie, Maryland 20715
Tel: (301) 352-4950
Fax: (301) 352-8691
Email: ebelanger@decarodoran.com
Counsel for Defendant,
Shoppers Food Warehouse Corporation

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 7th day of October, 2020, a copy of the foregoing Petition
was forwarded, postage prepaid, via First Class Mail, to:

Yoseph Orshan, Esquire
ORSHAN LEGAL GROUP, LLC
115 Sudbrook Lane, Suite 206
Baltimore, Maryland 21208
Counsel for Plaintiff

/s/ Emily F. Belanger
Emily F. Belanger, #18893
